


110 HR 1824 IH: To amend title 38, United States Code, to expand the

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1824
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Michaud (for
			 himself, Mr. Miller of Florida, and
			 Ms. Herseth) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to expand the
		  scope of programs of education for which accelerated payments of educational
		  assistance under the Montgomery GI Bill may be used, and for other
		  purposes.
	
	
		1.Expansion of programs of
			 education eligible for accelerated payments of educational assistance under the
			 Montgomery GI Bill
			(a)Commercial
			 driver’s license training programsSubsection (b)(1) of section
			 3014A of title 38, United States Code, is amended—
				(1)by inserting
			 (A) after that leads to; and
				(2)by
			 inserting before the semicolon at the end the following: or (B)
			 employment as an operator of a commercial motor vehicle (as defined in section
			 31301(4) of title 49).
				(b)Conforming
			 amendments
				(1)HeadingThe
			 heading of section 3014A of such title is amended by adding at the end the
			 following:
					
						and employment in certain other
				occupations
						.
				(2)Table of sectionsThe
			 table of sections at the beginning of chapter 30 of such title is amended in
			 the item relating to section 3014A by adding at the end the following:
					
						
							and employment in certain other
				occupations
						
						.
				2.Exclusion of
			 benefit payments under the Montgomery GI Bill from income for eligibility
			 determinations for Federal education loansSection 3015 of title 38, United States
			 Code, is amended—
			(1)by redesignating
			 subsection (h) as subsection (i); and
			(2)by inserting after
			 subsection (g) the following new subsection:
				
					(h)Notwithstanding
				any other provision of law, amounts payable by the Secretary under this
				subchapter with respect to an eligible individual shall not be considered as
				income for purposes of determining eligibility of such individual for education
				grants or loans under any other provision of Federal
				law.
					.
			
